Citation Nr: 0512442	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, hypertension, and/or heart disease.

2.  Entitlement to a higher rate of special monthly 
compensation (SMC), to include by reason of being in need of 
aid and attendance pursuant to the provisions of 38 U.S.C.A. 
§ 1114(r)(1) (West 2002). 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from August 1959 to 
August 1962 and from April 1963 to January 1968.

The issue certified in appeal is entitlement to special 
monthly compensation based on aid and attendance or 
housebound status.  The veteran is currently in receipt of 
special monthly compensation benefits under 38 U.S.C.A. 
§ 1114 (West 2004), subsection (p) at the rate intermediate 
between subsection (l) and subsection (p).  The rate payable 
under subsection (l) includes aid and attendance.  
Accordingly, this issue is as set forth on the title page of 
this decision. 

In pertinent part of an April 2003 rating decision, the RO 
denied entitlement to service connection for coronary artery 
disease, hypertension, and heart disease, as secondary to the 
service-connected asbestosis.  

At that time the RO determined that the service-connected 
asbestosis did not cause the cardiovascular disease.  This 
decision did not include a determination as to whether the 
service-connected asbestosis aggravates the cardiovascular 
disease as contented by the representative.  

In June 2003, the RO denied a claim for increased special 
monthly compensation.  The veteran commenced his appeal in 
September 2003 by his representative filing a notice of 
disagreement (NOD) with the June 2003 rating decision.  
Because the claim for increased special monthly compensation, 
is based in part on whether service connection may be 
established for coronary artery disease, hypertension, and 
heart disease, and because the NOD was submitted within the 
one-year of the April 2003 rating decision, the Board of 
Veterans' Appeals (Board) construes the NOD to include the 
April 2003 decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
of any further action required.


REMAND

Under the provisions of 38 U.S.C.A. § 1114(r) (West 2002) and 
38 C.F.R. § 3.350(h) (2004), a veteran who meets the 
disability and maximum rating criteria of 38 U.S.C.A. §§ 
1114(o) or (p), and who needs regular aid and attendance as 
described in 38 C.F.R. § 3.352, is entitled to special 
monthly compensation in addition to that to which he is 
entitled based on his service-connected disabilities alone.

As previously indicated the Board considers the September 
2003 statement from the representative as being an NOD with 
the April 2003 rating decision which denied service 
connection for coronary artery disease, hypertension, or 
heart disease.  Thus, a statement of the case is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2002, Dr. D. N. opined that atherosclerotic coronary 
artery disease and hypertension "are probably contributed to 
by the lung injury due to the asbestosis."  

During a March 2003 VA heart compensation and pension 
examination, a cardiologist and a pulmonologist reviewed the 
claims files and concluded that asbestosis does not cause 
coronary artery disease and hypertension.  Neither physician 
addressed whether the service-connected asbestosis aggravated 
coronary artery disease, hypertension, or other 
cardiomyopathy.  

Secondary service connection may be found where a service-
connected disability has aggravated a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d) (West 2002).  Therefore, a medical opinion 
addressing service connection via aggravation should be 
obtained prior to adjudication of this claim.

Evidence received in March 2005 reflects that the veteran had 
been hospitalized for a cerebral vascular accident in March 
2005.  The veteran was aphasic and had paralysis on the right 
side.  It was remarked that his conditions were severe and 
required 24-hour care.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any private 
medical records covering the period from 
March 10, 2005 to the present, to include 
evaluations of his arthritis of the knees 
and his low back disorder.  The RO should 
also ask the veteran if he is able to 
report for a VA examination.  

2.  The RO should request the VA medical 
facility in Clarksburg to furnish any 
additional medical records covering the 
period from November 19, 2003 to the 
present.

3. Thereafter the RO should forward the 
claims folder to the VA pulmonologist and 
the VA cardiovascular specialist who 
reviewed the veteran's case in 
conjunction with the March 12, 2003 heart 
examination for an addendum (if 
unavailable to suitable substitutes).  
The physicians are asked to render an 
opinion as to whether it is as likely as 
not (50 percent or greater probability) 
that the service-connected asbestosis 
aggravates the veteran's cardiovascular 
disease, and if yes, to the extent 
possible identify the degree of 
aggravation.  A complete rational for any 
opinion expressed should be included in 
the report. 

4.  If the veteran is able to report for 
a VA examination, he should be examined 
by a VA orthopedist to determine the 
functional impairment involving his legs 
caused by the service connected arthritis 
of the knees and his low back disorder.  
The examiner is requested to render an 
opinion as to whether the service 
connected disorders result in loss of use 
of the legs at a level which would 
prevent natural knee action with a 
prosthesis in place?  If the veteran is 
unable to appear for the examination, the 
examiner should base the opinion on a 
review of the evidence of record.  A 
complete rational for any opinion 
expressed should be included in the 
report. 

5.  The RO should adjudicate the issue as 
to whether the service-connected 
asbestosis aggravates the cardiovascular 
disease.

5.  As deemed appropriate, the RO should 
furnish the veteran a statement of the 
case regarding the issue of service 
connection for cardiovascular disease in 
a secondary basis.  He should be informed 
of the requirements necessary to perfect 
an appeal.  The RO is informed that this 
issue is not before the Board until 
timely perfected.

6.  Following the above, the RO should 
readjudicate the issue of increased 
special monthly compensation.  If the 
benefit sought is not granted, an 
appropriate SSOC should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




